Merrick, C. J.
This is a petitory action brought to recover certain slaves which the defendant claims as her paraphernal property.
There is a bill of exception to the admission in evidence of the depositions of two witnesses, to prove that the defendant possessed the slaves prior to her marriage with L. Bordelon, as owner, and the declarations of Adrien Dumartrait and Louis Bordelon, in reference to the same.
A majority of the court is of the opinion that the testimony was admissible for that purpose.
The plaintiff claims through Adrien Dumartrait and Louis Bordelon, and then-declarations were admissible to show the nature of defendant’s possession.
Under Article 906 of the Code of Practice, we think this a proper case to be remanded, in order to enable the plaintiff and defendant to introduce further evidence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be reversed ; and that this case be remanded for a new trial; the plaintiff paying the costs of the appeal.
Buchanan, J., absent.
Voorhies, J., recused.